EDMONDS, J.,
dissenting.
The majority holds that there is not substantial evidence in the record to support the Board’s finding that, in reaching a settlement in 1984, the parties contemplated future flare-ups of claimant’s back condition. In Van Woesik v. Pacific Coca-Cola Co., 93 Or App 627, 629, 763 P2d 735, rev den 307 Or 571 (1988), we said:
“The first issue on remand is whether the last arrangement of compensation, a stipulated agreement dated February 3, 1983, contemplated that claimant would have periodic symptomatic flareups [sic] of his underlying condition. See Gwynn v. SAIF, [304 Or 345, 745 P2d 775 (1987)]. The language of the agreement is silent on that question. We recently addressed a similar issue in Mathis v. Modoc Lumber Company, 91 Or App 67, 754 P2d 590, rev den 306 Or 195 (1988), and determined that, on the basis of medical evidence existing at the time of the stipulation, the permanent nature of the claimant’s injury created a probability that disabling symptoms would come and go and that the stipulation contemplated future flareups [sic]. Similar reasoning is applicable here. Claimant’s back condition is permanent and the medical evidence at the time of the stipulation showed that it was likely that claimant would continue to experience a waxing and waning of his pain symptoms. In October, 1982, for example, Dr. Renholds examined claimant and predicted that he would have, episodes of increased symptoms requiring periods of physical therapy. We conclude that the parties contemplated periodic flareups [sic] at the time of the stipulation.”
Here, the Board found:
“The record contains medical reports documenting symptomatic mid back flare-ups in November 1982, March 1983, *692November 1983 and ¡April 1984. The latter three exacerbations resulted in periods of total disability. There is nothing in the record to indicate that the parties did not consider medical documentation of these flare-ups when they entered into the August 1984 Stipulated Order. Furthermore, in light of these prior exacerbations, future disabling mid back flare-ups were anticipated. Accordingly we conclude that the August 1984 Stipulated Order contemplated future periods of increased mid back symptoms accompanied by diminished earning capacity.” (Emphasis supplied.)
There is medical evidence that claimant’s back symptoms preexisted the 1984 settlement. On April 3, 1981, November 4, 1982, February 3, 1983, March 3, 1983, April 9, 1984, and June 25,1984, his back condition was characterized by medical examiners as “residual myelopathy.”1 The majority holds that, just because the settlement agreement made no reference to claimant’s condition, the parties necessarily did not contemplate future flare-ups in reaching their agreement. That holding conflicts with the plain language of the agreement:
“3. As a disputed-claim settlement of any and all other aggravation claims which have been or may be alleged for any time up to the date of this hearing, SAIF agrees to pay claimant the total amount of $500.” (Emphasis supplied.)
The Board found on the basis of that language and the medical evidence, that there is a probability that the parties considered claimant’s chronic back condition and its recurring symptoms in the settlement of his aggravation claims. There is substantial evidence to support the Board’s findings on that issue and the majority errs in holding to the contrary.
I dissent.

 The term “myelopathy” includes “[a]ny disease of the spinal cord.” Stedman’s Medical Dictionary 1045 (unabridged 2d lawyer’s ed 1966).